UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-7689


VINCENT LEE FOREMAN,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,    Director   of   the   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cv-00164-JBF-FBS)


Submitted:   February 18, 2010            Decided:    February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Lee Foreman, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Vincent       Lee     Foreman       seeks     to     appeal       the    district

court’s order dismissing without prejudice his 28 U.S.C. § 2254

(2006) petition            as    successive.         The    order       is   not      appealable

unless    a     circuit         justice    or     judge     issues      a    certificate      of

appealability.              See     28     U.S.C.         § 2253(c)(1)          (2006).        A

certificate         of      appealability           will     not        issue      absent     “a

substantial showing of the denial of a constitutional right.”

28     U.S.C.      § 2253(c)(2)       (2006).          A    prisoner         satisfies      this

standard      by    demonstrating          that     reasonable         jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                See Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).        We    have     independently          reviewed         the   record   and

conclude      that       Foreman     has    not      made    the       requisite       showing.

Accordingly,        we     deny    Foreman’s        motion       for    a    certificate      of

appealability and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                       DISMISSED

                                                2